SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K Current Report Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): January 18, 2011 General Finance Corporation (Exact Name of Registrant as Specified in its Charter) Delaware (State or Other Jurisdiction of Incorporation) 001-32845 32-0163571 (Commission File Number) (I.R.S. Employer Identification No.) 39 East Union Street Pasadena, California (Address of Principal Executive Offices) (Zip Code) (626)584-9722 (Registrant’s Telephone Number, Including Area Code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the Registrant under any of the following provisions (See General Instruction A.2 below): o Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) EXPLANATORY NOTES Certain References References in this Report to “we,” “us,” “our” or the “Company” refer to General Finance Corporation, a Delaware corporation (“GFN”), and its direct and indirect subsidiaries, including GFN Mobile Storage Inc., a Delaware corporation (“GFNMS”), GFN North America Corp., a Delaware corporation (“GFNNA”), and its subsidiary Pac-Van, Inc., an Indiana corporation (which, combined with GFNMS, is referred to herein as “Pac-Van”), GFN U.S. Australasia Holdings, Inc., a Delaware corporation (“GFN U.S.”), its subsidiary GFN Australasia Holdings Pty Limited, an Australian corporation (“GFN Holdings”), its subsidiary GFN Australasia Finance Pty Limited, an Australian corporation (“GFN Finance”), and its subsidiary RWA Holdings Pty Limited, an Australian corporation (“RWA”), and its subsidiaries. GFN Holdings and its subsidiaries are collectively referred to herein as “Royal Wolf.” TABLE OF CONTENTS Page Item 3.01 Notice of Delisting or Failure to Satisfy a Continued Listing Rule or Standard; Transfer of Listing 1 Item 9.01 Financial Statements and Exhibits 1 Exhibit 99.1 i Table of Contents Item 3.01Notice of Delisting or Failure to Satisfy a Continued Listing Rule or Standard; Transfer of Listing On January 18, 2011 GFN received notice from The NASDAQ Stock Market stating that the warrants of GFN, which trade under the symbol “GFNCZ,” have not maintained a minimum of two active market makers as required for continued inclusion by Listing Rule 5455(b) and that GFN will be provided 30 calendar days, or until February 17, 2011, to regain compliance. If, at any time before February 17, 2011, the warrants have at least two active market makers for 10 consecutive trading days, GFN will have achieved compliance with Listing Rule 5455(b). GFN plans to regain compliance with the continued listing standards. If the warrants of GFN do not regain compliance with the listing standards by February 17, 2011, the staff of The NASDAQ Stock Market may determine to delist GFN’s warrants from The NASDAQ Global Market and to suspend trading of the warrants at a future date. Item 9.01 Financial Statements and Exhibits Exhibit: 99.1NASDAQ Stock Market letter dated January 18, 2011 1 Table of Contents SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. GENERAL FINANCE CORPORATION Dated: January 21, 2011 By: /s/ CHRISTOPHER A. WILSON Christopher A. Wilson 2 Table of Contents EXHIBIT INDEX Exhibit Number Exhibit Description NASDAQ Stock Market letter dated January 18, 2011 3
